                  Case 1:19-cv-02993-PKC Document 94
                                                  93 Filed 04/20/20 Page 1 of 3

130 WEST 42nd STREET                                                                 WWW.WILKINSONWALSH.COM

     Suite 1402                                                                                 ___

NEW YORK, NY 10036                                                                      A LIMITED LIABILITY
                                                                                           PARTNERSHIP




    April 20, 2020

    Via ECF Filing                                The schedule in the letter of April 20, 2020 is approved.
                                                  The conference previously scheduled for July 17, 2020
    The Honorable P. Kevin Castel                 is adjourned to September 9, 2020 at 2:00pm.
    United States District Court
    Southern District of New York                 SO ORDERED.
    Daniel Patrick Moynihan Courthouse            April 20, 2020
    500 Pearl Street
    New York, NY 10007


    Re:      Novartis Pharma AG v. Amgen Inc., 19-cv-2993 (PKC) [rel. 19-CV-3003 (PKC)]

    Dear Judge Castel:

             The last several weeks have presented unprecedented challenges as a result of the
    restrictions imposed due to the Coronavirus. Despite the parties’ best efforts to meet the May 11,
    2020 fact discovery deadline (see ECF No. 80), counsel for Amgen Inc. and Novartis Pharma AG
    respectfully submit this joint letter requesting a 90-day extension of the discovery schedule. There
    have been two prior extensions of the discovery deadlines. See ECF No. 51; ECF No. 80. The
    next conference before the Court is scheduled for July 17, 2020. See ECF No. 80. The parties
    provide the following information in support of their joint request.

            Since early January 2020, the parties have been working diligently to schedule and
    complete depositions across the country and overseas. As of early March, five of the twenty fact
    depositions in this matter had been taken, and another eleven were scheduled for March, April,
    and May, including a deposition in London scheduled for March 19. As the severity of the
    pandemic grew in mid-March, however, attorneys and witnesses became unable to travel abroad.
    As more restrictions were imposed in the following weeks, it became clear we were unable to
    travel at all, even domestically. While we took seriously the Court’s previous order about
    discovery deadlines (see ECF No. 51), we did not anticipate an international travel ban and a
    shutdown of all corporations except for those businesses and functions deemed essential.

           As a result of this unprecedented ongoing public health emergency, the parties request an
    extension of the deadlines to complete fact and expert discovery in order to accommodate party
    and non-party depositions requiring both domestic and international travel.

            The parties have conferred and believe that a 90-day extension of the discovery deadlines
    is appropriate under the current circumstances realizing the situation is still fluid. Assuming that
    travel restrictions and major closures will be significantly eased sometime in May 2020, we believe
    that we can complete discovery under the schedule provided below. Understanding that the
          Case 1:19-cv-02993-PKC Document 94
                                          93 Filed 04/20/20 Page 2 of 3



world’s response to the Coronavirus is evolving and changing on a daily basis, it is possible that
the parties will need to request a further modification to the schedule at a later date, although the
parties hope that will not be necessary.

        Accordingly, the parties respectfully request that the Court modify the case schedule as
indicated in the chart below. The parties also have attached a proposed revised Civil Case
Management Plan and Scheduling Order in accordance with Individual Practice Rule 1.B.

 Deadline                              Current Schedule             Jointly Proposed Schedule
 Request to Admit Service              April 10, 2020               July 10, 2020
 Deadline
 Contention Interrogatories            April 10, 2020               July 10, 2020
 Service Deadline
 Fact Deposition and Discovery         May 11, 2020                 August 10, 2020
 Deadline
 Expert Deposition and Discovery       July 13, 2020                October 13, 2020
 Deadline


Respectfully submitted,

  /s/ Ralia Polechronis                                    /s/ Jeffrey A. Fuisz
Ralia E. Polechronis                                    Jeffrey A. Fuisz
WILKINSON WALSH LLP                                     Peta Gordon
130 West 42nd Street, Suite 1402                        ARNOLD & PORTER KAYE SCHOLER LLP
New York, NY 10036                                      250 West 55th Street
(929) 264-7775                                          New York, New York 10019-9710
rpolechronis@wilkinsonwalsh.com                         (212) 836-8000
                                                        jeffrey.fuisz@arnoldporter.com
Beth Wilkinson                                          peta.gordon@arnoldporter.com
Kieran Gostin
WILKINSON WALSH LLP                                       /s/ David Hille
2001 M Street NW, 10th Floor                            David Hille
Washington, DC 20036                                    Isaac Glassman
(202) 847-4000                                          Christopher Volpe
bwilkinson@wilkinsonwalsh.com                           WHITE & CASE LLP
kgostin@wilkinsonwalsh.com                              1221 Avenue of the Americas
                                                        New York, New York 10020-1095
                                                        (212) 819-8200
Attorneys for Amgen Inc.                                dhille@whitecase.com
                                                        isaac.glassman@whitecase.com
                                                        christopher.volpe@whitecase.com


                                                        Attorneys for Novartis Pharma AG


                                                 2
         Case 1:19-cv-02993-PKC Document 94
                                         93 Filed 04/20/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I certify that on April 20, 2020, I have caused service of the foregoing Joint Letter re:
Discovery Schedule to be made by electronic filing with the Clerk of the Court using the CM/ECF
system, which will send a Notice of Electronic filing to all counsel of record.

                                                                   /s/ Ralia Polechronis




                                               3
